Citation Nr: 1507823	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to April 1978.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for degenerative joint disease of the right hand, rated 10 percent, effective December 11, 2007; granted an increased, 20 percent, rating for degenerative disc disease of the lumbar spine, effective November 9, 2007; and denied entitlement to a TDIU rating.  A November 2012 rating decision, in part, granted an increased, 40 percent, rating for degenerative disc disease of the lumbar spine, effective November 9, 2007; granted an increased, 20 percent, rating for right lower extremity radiculopathy, effective November 9, 2007; and granted an increased, 10 percent, rating for residual painful motion of fractured ulna and radius, effective November 9, 2007.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  
The Veteran's service-connected disabilities consist of the following: degenerative disc disease of the lumbar spine; nonunion ulnar styloid process residual of fractured ulna and radius; residual donor site, right iliac crest; scars status post right wrist surgery; residual painful motion of fractured ulna and radius; degenerative joint disease right hand; right little finger contracture; right lower extremity radiculopathy; and left lower extremity radiculopathy.  His service-connected disabilities are a combined 80 percent from November 9, 2007 (date of receipt of claim).  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU rating based on his service-connected disabilities; he reports he was last employed in September 2007.  The Veteran's educational background includes a GED.  

The evidence of record includes VA examinations in December 2007 and August 2011.  On December 2007 VA examination, it was noted that the effect of the Veteran's service-connected disabilities on his usual occupation was back pain.  On August 2011 VA examination, it was noted that the Veteran's current conditions significantly affect his ability to perform heavy lifting and carrying due to his right forearm and back conditions.  It was further found that his service-connected disabilities moderately affect his ability to perform sedentary activities due to pain.  The Veteran reported that he was unable to stand, sit or walk, that he was restricted to lifting 15 pounds, and that he could not bend his wrist.  

The evidence of record also includes records from the Social Security Administration (SSA).  It is shown that in a July 2009 letter, the Veteran was awarded SSA disability benefits, effective September 2007.  In his SSA Form 3368, the Veteran reported that he had difficulty standing for long periods of time, lifting heavy things, and that his legs tingle after sitting for more than 30 minutes.  The Veteran further reported that crouching, stooping, and kneeling cause pain in his back and hips.  He related that he last stopped working in September 2007 due to conflict with management.  
A July 2009 SSA Disability Determination and Transmittal Form shows that the primary diagnosis was disorders of the back, and the secondary diagnosis was chronic obstructive pulmonary disorder.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since September 2007.  His educational background includes a GED, and he has received some vocational education/training in diesel engine repair, tow truck training, and real estate, although he did not pass the real estate training.  See November 2007 claim for a TDIU rating.  His post-service work experience has include a myriad of jobs, and in his March 2009 notice of disagreement, he indicated he has worked more than 20 different jobs from 1991 to 2007.  His work experience has included working as a diesel mechanic, as a tow truck driver, working in warehouses (e.g., assembly line duties), as well as delivering magazines and newspapers to businesses, mopping floors, and working in the restaurant industry (e.g., washing dishes, prepping food, maintaining inventory, and cleaning).  See, e.g., December 2001 VA examination report; February 2004 VA examination report; November 2007 claim.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience appears to be primarily non-skilled employment requiring significant physical effort and abilities.  In addition, the August 2011 VA examiner indicated that the Veteran's right forearm and back disabilities significantly affect his ability to perform heavy lifting and carrying, and that his ability to perform sedentary activities was moderately affected.  While the August 2011 VA examiner appears to suggest that the Veteran is capable of sedentary employment, the Veteran's extensive post-service work experience is lacking any such experience, training or skill, and is reflective of approximately 20 different jobs just for the period from 1991 to 2007.  The Board points out that it finds the Veteran's statements as to the multitude of jobs he has worked to be credible, as such is supported by VA treatment records documenting employment changes and periods of unemployment while he looked for different jobs.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus , the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


